Citation Nr: 1606027	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-26 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lung condition, to include as due to asbestos exposure.


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran and his spouse testified at a hearing held before a Veterans Law Judge of the Board in April 2014.  The transcript has been associated with the claims file.

The issue of entitlement to a total rating based on individual unemployability has been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board remanded this matter in September 2015 for a medical opinion.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran's lung condition is related to asbestos exposure during service.



CONCLUSION OF LAW

A lung condition, to include as due to asbestos exposure was not incurred in, or aggravated by, active service.  38 U.S.C.A.§§ 1110 ,1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a June 2009 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment, and post-service treatment records.  The Veteran was afforded a VA examination in October 2014 and a medical opinion was obtained in November 2015.  Taken together, the Board finds that the examination and medical opinion are adequate; as they were conducted by medical professionals who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided opinions supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  The VA also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases. The most common disease is interstitial pulmonary fibrosis (asbestos).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.

In adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  There should be a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chap. 2, Section C, Subsection (h). See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).

The Veteran contends that his current lung condition is due to asbestos exposure while serving as a missile crewman.  In an April 2015 formal finding, the JSSRC Coordinator concluded that it is likely probable that while serving as a Hawk Missile Crewman, the Veteran was exposed to asbestos.  Thus, asbestos exposure is conceded.

The Veteran's service treatment records are silent for any respiratory problems or diagnosis of a lung condition.  In a December 1970 Report of Medical History, the Veteran denied a history of asthma, shortness of breath, chronic cough, or pain and pressure in the chest.   The Veteran's separation examination also revealed no abnormalities of the lung and chest. 

Post-service treatment records from July and August 2002 reveal normal x-rays of the lungs.  VA treatment records from May 2009 to October 2011 indicate possible asbestosis.  

The Veteran was afforded a VA examination in October 2014.  The Veteran was diagnosed with pulmonary nodules of unknown etiology.  A CT scan also revealed a patchy ground glass opacity.  However, the examiner opined that the Veteran's lung condition was less likely than not related to in-service asbestos exposure.  She reasoned that there is no clinical evidence to support asbestosis.  The Veteran is a smoker and his chest CT did not show any pulmonary fibrosis or pleural plaques as one would expect to see with asbestos exposure.  The Veteran's PFT spirometry was also normal with no restrictive pattern.  The examiner further noted that the Veteran's exposure to asbestos in service was only probable, however he clearly had exposure to asbestos working on the railroad after service.  With regard to the Veteran's lung nodule, the examiner noted that it is of unknown etiology.  One of the nodules is calcified and is thought likely to be a granuloma.  The other is non-calcified.  The examiner found no evidence of a specific lung condition.  

In a September 2015 remand, the Board found the October 2014 VA examiner's opinion inadequate and requested a new medical opinion.  A medical opinion was obtained in November 2015.  The examiner acknowledged that asbestos exposure during the Veteran's military service has been conceded.  However, the examiner opined that the Veteran's claimed lung condition was less likely than not related to his in-service asbestos exposure.  The examiner noted that the Veteran does not have any clinical symptoms of an intestinal lung disease known as pulmonary fibrosis or asbestosis.  No plaques or fibrosis are noted on his chest cat scans.  The Veteran has no chest pains, shortness of breath, cough, wheezing, fever, or weight loss.  His lung sounds are clear.  His PFT showed no restrictive pattern that one would expect with an intestinal lung disorder or asbestosis.  

With regard to the Veteran's pulmonary nodule, the examiner noted that it has not changed in size and that the ground glass opacity seen at the October 2014 VA examination has resolved.  The examiner also noted that pulmonary nodules with ground glass opacities can be either benign or malignant conditions.  The Veteran does not show symptoms of night sweats, chest pains, shortness of breath or weight loss and his pulmonary nodule has not changed, which would be concerning for a possible malignancy.  Overall, the examiner found no clinical symptoms of asbestosis or pulmonary fibrosis based on the clinical examinations, PFT, or CT scans.  There was also no evidence of malignancy or mesothelioma.  Therefore, the examiner opined that there is no evidence to relate the current findings of pulmonary nodule to the Veteran's military service, including asbestos exposure. 

In this case, the Board finds that service connection is not warranted for a lung condition.  There is no evidence linking the Veteran's condition to asbestos exposure.  The Veteran's service treatment records are silent for any lung disorder. Furthermore, the Veteran's post-service treatment records do not attribute his respiratory problems to asbestos exposure.  In fact, the November 2015 examiner concluded that the Veteran's lung condition was less likely than not related to asbestos exposure.  The examiner noted that the Veteran does not have any clinical symptoms of pulmonary fibrosis or asbestosis.  No plaques or fibrosis are noted on his chest cat scans.  The Veteran has no chest pains, shortness of breath, cough, wheezing, fever, or weight loss.  His lung sounds are clear.  His PFT showed no restrictive pattern that one would expect with an intestinal lung disorder or asbestosis.  The examiner noted that the Veteran's lung nodule has not changed in size and the ground glass opacity has resolved with no evidence of malignancy or mesothelioma.  Therefore, the examiner opined that the there is no evidence that the Veteran's pulmonary nodule is related to asbestos exposure 

The only evidence which purports to link the Veteran's current condition to asbestos exposure is the Veteran's own statements.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g. breathing difficulty).  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current breathing or respiratory problems; however, he has not been shown to have the education, training, and experience necessary to provide a competent opinion as to etiology of his lung condition.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As such, service connection for a lung condition, to include as due to asbestos exposure must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a lung condition, to include as due to asbestos exposure is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


